Name: Decision No 2317/2003/EC of the European Parliament and of the Council of 5 December 2003 establishing a programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004 to 2008)
 Type: Decision
 Subject Matter: teaching;  education;  cooperation policy;  European construction
 Date Published: 2003-12-31

 Avis juridique important|32003D2317Decision No 2317/2003/EC of the European Parliament and of the Council of 5 December 2003 establishing a programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004 to 2008) Official Journal L 345 , 31/12/2003 P. 0001 - 0008Decision No 2317/2003/EC of the European Parliament and of the Councilof 5 December 2003establishing a programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004 to 2008)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 149 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4),Whereas:(1) The European Community should contribute to the development of quality education, inter alia, through cooperation with third countries.(2) The conclusions of the Lisbon European Council (23 and 24 March 2000) emphasised that if Europe is to meet the challenge of globalisation, Member States need to adapt their education and vocational training systems to the demands of the knowledge society.(3) The Stockholm European Council (23 and 24 March 2001) indicated that work on the follow-up to the objectives of education and training systems should be assessed in the context of a worldwide perspective. The Barcelona European Council (15 and 16 March 2002) confirmed that opening-up to the wider world is one of the three basic principles of the work programme for 2010 for education and training systems.(4) The European Ministers of Education, meeting in Bologna (19 June 1999), stated in their joint declaration that it is necessary to ensure that the European higher education system acquires a worldwide degree of attractiveness appropriate to Europe's major cultural and scientific achievements.(5) The European Ministers in charge of higher education meeting in Prague (19 May 2001) further emphasised, inter alia, the importance of enhancing the attractiveness of European higher education to students from Europe and other parts of the world.(6) In its communication on reinforcing cooperation with third countries in the field of higher education, the Commission argued that greater internationalisation of higher education is necessary to respond to the challenges of the process of globalisation, identified overall objectives for a third-country cooperation strategy in this field and suggested concrete measures for achieving these objectives.(7) The Council resolution of 14 February 2002 on the promotion of linguistic diversity and language learning in the framework of the implementation of the objectives of the European year of languages 2001(5) underlines the need for the European Union to take into account the principle of linguistic diversity in its relations with third countries.(8) The academic institutions in the European Union aim to increase the share of internationally mobile students. There is wide recognition of the great potential represented by the combined individual strengths of European higher education institutions, by their educational diversity and their wide experience in networking and in cooperation with third countries, which enable them to offer courses of great quality unique to Europe and allow the benefits of international mobility to be shared more widely within the Community and its partner countries.(9) European higher education institutions must remain at the leading edge of developments. To this end they should encourage cooperation with third-country institutions that have achieved a level of development comparable to that of higher education institutions in the Community. Higher education must be understood as a whole, of which higher vocational training forms an integral part, taking account of specific pathways such as training courses for engineers or higher technicians.(10) The aim of this programme is to contribute to improving the quality of higher education in Europe and at the same time to have an impact on the visibility and perception of the European Union around the world, as well as building a capital of goodwill among those who have participated in the programme.(11) This programme provides for the establishment of an "Erasmus Mundus masters course" which will enable students to travel around Europe attending several different universities. This new European dimension to higher education should be taken into account in the review of existing programmes such as Socrates (Erasmus), in order to take adequate measures to promote access to this programme for European students.(12) The Community action should be managed in a way that is transparent, user-friendly, open and comprehensible.(13) In promoting international mobility, the Community should be mindful of the phenomenon commonly known as "the brain drain".(14) There is a need to step up Community efforts to promote dialogue and understanding between cultures world-wide, bearing in mind the social dimension of higher education as well as the ideals of democracy and respect for human rights, including gender equality, especially as mobility fosters the discovery of new cultural and social environments and facilitates understanding thereof, and in so doing to ensure that no group of citizens or of third-country nationals is excluded or disadvantaged as mentioned in Article 21(1) of the Charter of Fundamental Rights of the European Union.(15) In order to reinforce the added value of Community action it is necessary to ensure coherence and complementarity between the actions implemented in the framework of this Decision and other relevant Community policies, instruments and actions, in particular the sixth framework programme for research established by Decision No 1513/2002/EC(6) and external cooperation programmes in the higher education sector.(16) The Agreement on the European Economic Area (EEA Agreement) provides for greater cooperation in the field of education, training and youth between the European Community and its Member States, on the one hand, and the countries of the European Free Trade Association participating in the European Economic Area (EEA-EFTA States), on the other; the conditions and the detailed rules for the participation of the above countries in this programme should be established in accordance with the relevant provisions of the EEA Agreement.(17) The conditions and the detailed rules for the participation of the associated central and east European countries (CEECs) in this programme should be established in accordance with the provisions laid down in the European agreements, in their additional Protocols and in the decisions of the respective Association Councils. With regard to Cyprus, participation should be funded by additional appropriations in accordance with the procedures to be agreed with that country. With regard to Malta and Turkey, participation should be funded by additional appropriations in accordance with the provisions of the Treaty.(18) This programme should be regularly monitored and evaluated in cooperation between the Commission and the Member States in order to allow for readjustments, particularly as regards the priorities for implementing the measures; the evaluation should include an external and independent evaluation.(19) Since the objectives of the proposed action concerning the contribution of European cooperation to quality education cannot be sufficiently achieved by the Member States, inter alia, because of the need for multilateral partnerships and multilateral mobility and exchanges of information between the Community and third countries and can therefore be better achieved at Community level owing to the transnational dimension of Community actions and measures, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives.(20) This Decision lays down for the entire duration of the programme a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(7), for the budgetary authority during the annual budgetary procedure.(21) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(8),HAVE DECIDED AS FOLLOWS:Article 1Establishment of the programme1. This Decision establishes a programme - "Erasmus Mundus" (hereinafter "the programme") - for the enhancement of quality in higher education within the European Union and the promotion of intercultural understanding through cooperation with third countries.2. The programme shall be implemented over a period starting on 1 January 2004 and ending on 31 December 2008.3. The programme shall support and supplement action taken by and in the Member States while fully respecting their responsibility for the content of education and the organisation of education and training systems, and their cultural and linguistic diversity.Article 2DefinitionsFor the purpose of this Decision:1. "higher education institution" means any institution which according to national legislation or practice offers qualifications or degrees at that level, whatever such establishments may be called;2. "third-country graduate student" means a national of a third country other than those from EEA-EFTA States and candidate countries for accession to the European Union, who has already obtained a first higher education degree, who is not a resident of any of the Member States or the participating countries as provided for in Article 11, who has not carried out his or her main activity (studies, work, etc.) for more than a total of 12 months over the last five years in any of the Member States or the participating countries; and who has been accepted to register or is registered in an Erasmus Mundus Masters Course as described in the Annex;3. "third-country scholar" means a national of a third country other than those from EEA-EFTA States and candidate countries for accession to the European Union, who is not a resident of any of the Member States or the participating countries as provided for in Article 11, who has not carried out his or her main activity (studies, work, etc.) for more than a total of 12 months over the last five years in any of the Member States or the participating countries, and who has outstanding academic and/or professional experience;4. "graduate or postgraduate studies" means courses of higher education study that follow a first degree lasting a minimum of three years and lead to a second or further degree.Article 3Objectives of the programme1. The programme's overall aim is to enhance the quality of European higher education by fostering cooperation with third countries in order to improve the development of human resources and to promote dialogue and understanding between peoples and cultures.2. The programme's specific objectives are:(a) to promote a quality offer in higher education with a distinct European added value, attractive both within the European Union and beyond its borders;(b) to encourage and enable highly qualified graduates and scholars from all over the world, to obtain qualifications and/or experience in the European Union;(c) to develop more structured cooperation between European Union and third-country institutions and greater European Union outgoing mobility as part of European study programmes;(d) to improve accessibility and enhance the profile and visibility of higher education in the European Union.3. The Commission shall, when pursuing the objectives of the programme, observe the Community's general policy on equal opportunities for men and women. The Commission shall also ensure that no group of citizens or third-country nationals is excluded or disadvantaged.Article 4Programme actions1. The objectives of the programme as set out in Article 3 shall be pursued by means of the following actions:(a) Erasmus Mundus masters courses selected on the basis of the quality of the proposed training and hosting of students;(b) a scholarship scheme;(c) partnerships with third-country higher education institutions;(d) measures enhancing the attractiveness of Europe as an educational destination;(e) technical support measures.2. These actions shall be realised using the procedures described in the Annex, and through the following types of approaches, which may be combined where appropriate:(a) support for the development of joint educational programmes and cooperation networks facilitating the exchange of experience and good practice;(b) enhanced support for mobility, between the Community and third countries, of people in the field of higher education;(c) promotion of language skills, preferably providing students with the possibility of learning at least two of the languages spoken in the countries in which the higher education institutions involved in the Erasmus Mundus masters course are situated, and promotion of the understanding of different cultures;(d) support for pilot projects based on transnational partnerships designed to develop innovation and quality in higher education;(e) support for the analysis and follow-up of trends in, and evolution of, higher education in an international perspective.Article 5Access to the programmeUnder the conditions and arrangements for implementation specified in the Annex and bearing in mind the definitions in Article 2, the programme is aimed in particular at:(a) higher education institutions;(b) students having obtained a first degree awarded by a higher education institution;(c) scholars or professionals who lecture or conduct research;(d) staff directly involved in higher education;(e) other public or private bodies active in the field of higher education which may take part only in actions 4 and 5 in the Annex.Article 6Implementation of the programme and cooperation with the Member States1. The Commission shall:(a) ensure the effective implementation of the Community actions covered by the programme in conformity with the Annex;(b) take account of bilateral cooperation with third countries undertaken by Member States;(c) consult the relevant associations and organisations in the field of higher education at European level and shall inform the Committee referred to in Article 8 of their opinions;(d) seek synergies and develop joint actions with other Community programmes and actions in the field of higher education and research.2. The Member States shall:(a) take the necessary steps to ensure the efficient running of the programme at Member State level involving all the parties concerned in education in accordance with national practice including endeavours to adopt such measures as may be deemed appropriate to remove legal and administrative barriers;(b) designate appropriate structures to cooperate closely with the Commission;(c) encourage potential synergies with other Community programmes and possible similar national initiatives taken at Member State level.3. The Commission, in cooperation with the Member States, shall ensure:(a) appropriate information, publicity and follow-up with regard to actions supported by the programme;(b) the dissemination of the results of the actions undertaken within the framework of the programme.Article 7Implementing measures1. The following measures necessary for the implementation of this Decision shall be adopted in accordance with the management procedure referred to in Article 8(2):(a) the annual plan of work, including priorities;(b) the selection criteria and procedures, including the composition and internal rules of procedure of the selection board, and the results of selections for Action 1, with due regard to the provisions set out in the Annex;(c) the general guidelines for implementing the programme;(d) the annual budget, the breakdown of funds among the different actions of the programme and indicative grant amounts;(e) the arrangements for monitoring and evaluating the programme and for the dissemination and transfer of results.2. Proposals for decisions concerning the results of selections, except selections for Action 1, and all other measures necessary for the implementation of this Decision shall be adopted in accordance with the advisory procedure referred to in Article 8(3).Article 8Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.4. The Committee shall adopt its Rules of Procedure.Article 9Funding1. The financial framework for the implementation of the programme for the period specified in Article 1 is hereby set at EUR 230 million. For the period following 31 December 2006, this amount shall be deemed to be confirmed if it is consistent for this phase with the financial perspectives in force for the period commencing in 2007.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 10Consistency and complementarity1. The Commission shall, in cooperation with the Member States, ensure overall consistency and complementarity with other relevant Community policies, instruments and actions, in particular with the sixth framework programme for research and with external cooperation programmes in the field of higher education.2. The Commission shall keep the Committee referred to in Article 8(1) regularly informed about Community initiatives taken in relevant fields, ensure efficient linkage and, where appropriate, joint actions between the programme and the programmes and actions in the area of education undertaken within the framework of the Community's cooperation with third countries, including bilateral agreements, and the competent international organisations.Article 11Participation of EEA-EFTA States and candidate countries for accession to the European UnionThe conditions and detailed rules on the participation of EEA-EFTA States and candidate countries for accession to the European Union in the programme shall be established in accordance with the relevant provisions of the instruments governing the relations between the European Community and these countries.Article 12Monitoring and evaluation1. The Commission shall regularly monitor the programme in cooperation with the Member States. The results of the monitoring and evaluation process shall be utilised when implementing the programme.This monitoring shall include the reports referred to in paragraph 3 and specific activities.2. The programme shall be evaluated regularly by the Commission having regard to the objectives referred to in Article 3, the impact of the programme as a whole and the complementarity between action under the programme and that pursued under other relevant Community policies, instruments and actions.3. The Commission shall submit to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions:(a) on the accession of new Member States, a report on the financial repercussions of these accessions on the programme, followed, if appropriate, by proposals to deal with those repercussions. The European Parliament and the Council shall take a decision on such proposals as soon as possible;(b) an interim evaluation report on the results achieved and on the qualitative aspects of the implementation of the programme by 30 June 2007;(c) a communication on the continuation of the programme by 31 December 2007;(d) an ex post evaluation report by 31 December 2009.Article 13Entry into forceThis Decision shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Done at Brussels, 5 December 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentP. Lunardi(1) OJ C 331 E, 31.12.2002, p. 25.(2) OJ C 95, 23.4.2003, p. 35.(3) OJ C 244, 10.10.2003, p. 14.(4) Opinion of the European Parliament of 8 April 2003 (not yet published in the Official Journal), Council Common Position of 16 June 2003 (OJ C 240 E, 7.10.2003, p. 1) and Position of the European Parliament of 21 October 2003 (not yet published in the Official Journal).(5) OJ C 50, 23.2.2002, p. 1.(6) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 concerning the sixth framework programme of the European Community for research, technological development and demonstration activities, contribution to the creation of the European Research Area and to innovation (2002 to 2006) (OJ L 232, 29.8.2002, p. 1).(7) OJ C 172, 18.6.1999, p. 1; Agreement as amended by Decision 2003/429/EC of the European Parliament and of the Council (OJ L 147, 14.6.2003, p. 25).(8) OJ L 184, 17.7.1999, p. 23.ANNEXCOMMUNITY ACTIONS AND SELECTION PROCEDURES>TABLE>ACTION 1: ERASMUS MUNDUS MASTERS COURSES1. The Community will select European postgraduate courses which, for the purposes of the programme, will be called "Erasmus Mundus masters courses" and will be selected on the basis of the quality of the courses offered and hosting of students, as provided for under "Selection procedures" in this Annex.2. For the purpose of the programme, Erasmus Mundus masters courses shall:(a) involve a minimum of three higher education institutions from three different Member States;(b) implement a study programme which involves a period of study in at least two of the three institutions under point (a);(c) have built-in mechanisms for the recognition of periods of study undertaken in partner institutions based on, or compatible with, the European credit transfer system;(d) result in the awarding of joint, double or multiple degrees, recognised or accredited by the Member States, from the participating institutions;(e) reserve a minimum of places for, and host, third-country students who have been granted financial support under the programme;(f) establish transparent conditions for admissions which pay due regard, inter alia, to gender issues and equity issues;(g) agree to respect the rules applicable to the selection procedure of grantees (students and scholars);(h) put in place appropriate arrangements to facilitate access for, and hosting of, third-country students (information facilities, accommodation, etc.);(i) without prejudice to the language of instruction, provide for the use of at least two European languages spoken in the Member States where the higher education institutions involved in the Erasmus Mundus masters course are situated and, as appropriate, for language preparation and assistance for students, in particular by means of courses organised by the institutions in question.3. Erasmus Mundus masters courses will be selected for a five-year period, subject to a lightweight annual renewal procedure based on progress reporting, which period could include a year's preparatory activities before the actual course begins to run. Balanced representation of different fields of study will be sought over the duration of the programme. The Community may provide financial support for Erasmus Mundus masters courses and funding would be subject to the annual renewal procedure.ACTION 2: SCHOLARSHIPS1. The Community will establish a single, global scholarship scheme targeted at the third-country graduate students and scholars.(a) The Community may provide financial support to third-country students who have been admitted, through a competitive process, to Erasmus Mundus masters courses.(b) The Community may provide financial support to third-country scholars visiting the Erasmus Mundus masters courses, with a view to carrying out teaching and research assignments and scholarly work in the institutions participating in Erasmus Mundus masters courses.2. Scholarships will be open to third-country graduate students and scholars as defined in Article 2, without any precondition for participation other than the existence of relations between the European Union and the country of origin of the students and scholars in question.3. The Commission shall take steps to ensure that no student or scholar receives financial support for the same purpose under more than one Community programme.ACTION 3: PARTNERSHIPS WITH THIRD-COUNTRY HIGHER EDUCATION INSTITUTIONS1. The Community may support structured relations between Erasmus Mundus masters courses and third-country higher education institutions. While having regard to the overarching criteria of quality, a varied geographical distribution among the third-country institutions participating in the programme should also be taken into consideration. Partnerships will provide the framework for outgoing mobility of European Union students and scholars involved in the Erasmus Mundus masters courses.2. Partnerships will:- involve an Erasmus Mundus masters course and at least one higher education institution from a third country,- be supported for periods of up to three years,- provide a framework for outgoing mobility for students enrolled in the Erasmus Mundus masters courses and the courses' teachers; eligible students and scholars must be citizens of the European Union or third-country nationals who had been legal residents in the European Union for at least three years (and for purposes other than study) before the start of the outgoing mobility,- ensure recognition of study periods at the host (i.e., non-European) institution.3. Partnership project activities may also include:- teaching assignments at a partner institution supporting the project's curriculum development,- exchanges of teachers, trainers, administrators, and other relevant specialists,- development and dissemination of new methodologies in higher education, including the use of information and communication technologies, e-learning, and open and distance learning,- development of cooperation schemes with third-country higher education institutions with a view to offering a course in the country in question.ACTION 4: ENHANCING ATTRACTIVENESS1. Through this action, the Community may support activities aimed at enhancing the profile and visibility of, and accessibility to, European education. The Community shall also support complementary activities that contribute to the objectives of the programme including activities dealing with the international dimension of quality assurance, credit recognition, recognition of European qualifications abroad and mutual recognition of qualifications with third countries, curriculum development and mobility.2. Eligible institutions may include public or private organisations active in the field of higher education domestically or at international level. Activities shall be conducted within networks involving a minimum of three organisations from three different Member States and may involve organisations from third countries. Activities (which may include seminars, conferences, workshops, development of ICT tools, production of material for publication, etc.) may take place in the Member States or in third countries.3. Promotional activities shall seek to establish links between higher education and research, and exploit whenever possible potential synergies.4. Through this action the Community may support international thematic networks to deal with these issues.5. The Community may support as appropriate pilot projects with third countries with a view to developing further cooperation in the field of higher education with the countries in question.6. The Community shall support an alumni association of all students (third-country and Europeans) graduating from Erasmus Mundus masters courses.ACTION 5: TECHNICAL SUPPORT MEASURESIn carrying out the programme, the Commission may have recourse to experts, to an executive agency, to existing competent agencies in Member States and, if necessary, to other forms of technical assistance, the financing of which may be provided from within the overall financial framework of the programme.SELECTION PROCEDURESThe selection procedures will be laid down as provided for in Article 7(1). These procedures should respect the following provisions:(a) the selection of proposals under action 1 and under action 3 shall be carried out by a selection board presided over by a person whom it elects, composed of personalities of high standing from the academic world who are representative of the diversity of higher education in the European Union. The selection board shall ensure that Erasmus Mundus masters courses and partnerships correspond to the highest academic quality;(b) each Erasmus Mundus masters course will be allocated a specific number of grants under action 2. The selection of third-country students will be carried out by the institutions participating in the Erasmus Mundus masters courses. Selection procedures shall provide for a clearing mechanism at European level, in order to prevent serious imbalances across fields of study and students' and scholars' regions of provenance and Member State of destination;(c) proposals under action 4 will be selected by the Commission;(d) selection procedures shall involve consultation with the structures designated in accordance with Article 6(2)(b).